

116 HR 914 IH: Responsible Withdrawal from Syria Act
U.S. House of Representatives
2019-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 914IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2019Mr. Malinowski (for himself, Mr. Taylor, Mr. Panetta, Mr. Gallagher, Mr. Kim, Ms. Stefanik, Mr. Rose of New York, and Mr. Hurd of Texas) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo limit the use of funds to reduce the total number of members of the Armed Forces serving on
			 active duty who are deployed to Syria, and for other purposes.
	
 1.Short titleThis Act may be cited as the Responsible Withdrawal from Syria Act. 2.Limitation on use of funds to reduce the total number of members of the Armed Forces serving on active duty who are deployed to Syria (a)LimitationNone of the funds made available to the Department of Defense for fiscal year 2019 may be used to reduce the total number of members of the United States Armed Forces serving on active duty who are deployed to Syria below 1,500, unless and until the Secretary of Defense, the Secretary of State, and the Director of National Intelligence submit to the relevant congressional committees a report that addresses the following:
 (1)The current strength and regenerative capacity of the Islamic State in Iraq and Syria (ISIS), including an assessment of how many fighters ISIS fields in Syria and Iraq, the threat it continues to pose to the United States and its allies, its likely reaction to the withdrawal of United States and coalition forces, and of the operational risks involved with conducting counter-ISIS operations following a withdrawal.
 (2)The Administration’s military and political strategy for meeting any remaining threat from ISIS. (3)The viability of the Syrian Democratic Forces (SDF) to remain a viable fighting force in the absence of a United States military presence in Syria.
 (4)Whether the Euphrates will remain the aerial and land deconfliction line between United States-backed forces and Assad regime forces and their allies, and if so, how will the Administration ensure it will be respected.
 (5)Actions the Administration plans to take to ensure the safety of Syrian nationals who took part in or provided support to the coalition to defeat ISIS, including members of the SDF, and the form and amount of assistance the Administration plans to provide to the SDF following a withdrawal of United States and coalition forces.
 (6)The likelihood that the Assad regime and its allies, including Hezbollah and Iranian forces, will retake areas where United States personnel and Syrian allies have operated or created demilitarized zones, and the actions the Administration plans to take to ensure the safety, and prevent the exodus, of civilians living in those areas.
 (7)The actions the Administration plans to take to ensure the safety of civilians living in refugee camps that may fall under the control of the Assad regime following withdrawal of United States forces, including Rubkan Camp, and to ensure access by humanitarian organizations to areas being vacated by United States forces and Syrian allies.
 (8)The expected windfall in oil revenue the Assad regime is likely to gain if the regime or its allies retake areas currently held by United States-allied groups.
 (9)The impact a withdrawal from Syria would have on Iranian power and influence in the Middle East, including an assessment of the current status of Iranian backed forces in Syria, whether withdrawal is likely to make easier Iranian advanced weapon transfers to Syria and Lebanon, the impact on the security of Israel, the prospect of large scale conflict between Israel and Iran in Syria and Lebanon, and a strategy to counter any such threats.
 (10)The impact any United States withdrawal from Syria would have on Russian power and influence in the Middle East.
 (11)The impact any United States withdrawal from Syria would have on diplomatic efforts to end the Syrian conflict, and on United States influence on those efforts, including a statement of the Administration’s current diplomatic objectives in that process.
 (12)The commitments, if any, Turkey has extended with respect to fighting ISIS and refraining from military action against the Kurds following a withdrawal of United States forces.
 (13)The commitments, if any, Saudi Arabia or any coalition partners have made to assist in Syria’s reconstruction, including any plans to ensure that funding of these efforts are transparent and accountable.
 (14)Any efforts the Administration plans to undertake to support legitimate, effective and democratic local governance in areas from which United States and coalition forces are withdrawing, to diminish the likelihood that extremist forces will return.
 (15)Any consultations that have taken place with coalition allies in Operation Inherent Resolve about withdrawal of forces from Syria, including how the governments of Israel, Jordan, Saudi Arabia, the United Arab Emirates, Iraq, Russia, Iran, the United Kingdom, France, Germany, and Turkey and the Kurdistan Regional Government are likely to respond to any withdrawal.
 (16)The assurances, if any, that religious and ethnic minority communities will be secure from ISIS threats.
 (b)FormThe report required by subsection (a) shall be submitted in unclassified form, but may contain a classified annex.
 (c)WaiverThe Secretary of Defense may waive the limitation under subsection (a) if, upon advice of the relevant military commanders, the Secretary determines that the waiver is necessary due to an imminent and extraordinary threat to members of the United States Armed Forces in Syria.
 (d)Rule of constructionNothing in this Act may be construed to obstruct or prevent the normal rotation of United States Armed Forces into and out of Syria.
 (e)Relevant congressional committees definedIn this section, the term relevant congressional committees means— (1)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives; and
 (2)the Committee on Foreign Relations and the Committee on Armed Services of the Senate. 